DETAILED ACTION
This is a response to Applicant’s Remarks filed 05/27/2022. Claims 1-5, 9 have been amended. Claims 8 and 11 are canceled. Claims 1-7, 9-10, 12-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites:
“…complex transport format of the payload data…”.  It is not clear what is the meaning of “complex”, in regard to a transport format of the payload data. The specification does not recite or define “complex”, distinguish a “complex” from a non-complex transport format, limit or range-bound a “complex” transport format nor exclude what would not be considered “complex”. For examination purposes, “complex” is referred to include any second or different transport format(s) other than a stated or singular format for transport of payload data. Appropriate correction is required.

Response to Arguments
Examiner acknowledges the amendment to claim 1 regarding the 35 U.S.C. 112(b) rejection, and withdraws the rejection. 
Applicant's arguments filed on 05/27/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive. 
 	Regarding claim(s) 1, Applicant, in pages 10-11 of the remarks, argues that the cited reference fails to teach:  
“wherein the second control information comprises information related to a transmission format of payload data, such that a complex transport format of the payload data is transmitted in a two-stage mechanism via the first and second control information” as recited in claim 1. 
The Examiner respectfully disagrees. 
As for the limitation “wherein the second control information comprises information related to a transmission format of payload data”, Chen [0019-0023] teaches: The first control information comprises the most basic control information (e.g. corresponding to a MIB) [0020-0021], whereas the second control information is the remaining control information needed to establish properly the transmission parameters for subsequent transmissions (e.g. corresponding to an SIB, or RMSI) [0020-0021]).
As for the limitation “such that a complex transport format of the payload data”, Chen [0117] teaches: AMC (adaptive modulation coding) and spatial multiplexing are common mechanism used in a data channel, and used for the second control information of the UEs. Adaptive modulation is more advanced and complex than fixed modulation (requires extra, special hardware and switching circuits), and spatial multiplexing (e.g. channel coding [0118], either in a centralized or distributed manner [0043]) is more advanced and complex than conventional coding [0114]. In other words, AMC and spatial multiplexing equates to complex transport format.
As for the limitation “transmitted in a two-stage mechanism via the first and second control information”, Chen teaches: Fig. 8, illustrates two separate and distinct steps or stages. 802 is first step or stage for first control information received [0051], followed by 803 second step or stage for second control information received [0053]. Fig. 9 depicts operational logical units for first step 903 and second step 904. The first control information (first stage) indicates how to obtain the second control information (position and size of the second control information REs and modulation information, if AMC is used [0041], see also Fig. 5). The second control information (second stage) indicates the transport format for payload data (e.g. corresponding to SIB or RMSI).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C 103 as being unpatentable over Chen et al. (EP 2804336A1), hereinafter “Chen”, in view of Wang et al. (US 2021/0266110), hereinafter “Wang”, in further view of Ahmad et al. (WO 2017122045), hereinafter “Ahmad”.
Examiners note: EP 2804336A1 to Ma was cited in previous OA, is corrected to “Chen”.

Regarding claims 1, 3, and 5, Chen teaches:
a first control module configured to control the one or more first communication interfaces, wherein the first control module is configured to: (Chen [0057-0058], Fig. 9: The UE 900 depicted in Fig. 9 shows resource demapping unit 901, followed by first control information processing unit 903 and second control information processing unit 904 that process the receipt of the first and second control information transmitted to the UE.): 
receive, via the one or more first communication interfaces, a first control information using a first modulation format, wherein the first control information indicates a second modulation format used to receive a second control information (Chen [0051], Fig. 8: Step 802 – The UE demodulates (demodulates assumes receiving the signal beforehand) first control information of each UE group in a control channel area, and obtain according to the first control information, indication information of a second control information of each UE group; [0053]: If Adaptive Modulation and Coding (AMC) is used for the second control information on the data channel, then Modulation and Coding Scheme (MCS) indication information and the like of the second control information of each UE group may be further obtained according to the first control information.); and 
receive, via the one or more first communication interfaces, the second control information using the second modulation format indicated by the first control information (Chen [0053], Fig. 8: Step 803 – The UE demodulates, according to the indication of the second control information of each UE group, the data channel to obtain the second control information of each UE group.) wherein the first control module receives the second control information subsequent to receiving the first control information (Chen Fig. 6, [0037-0045]: Step 602 first control information transmission is followed by Step 604 second control information transmission)
wherein the second control information comprises information related to a transmission format of payload data (Chen [0019-0023] teaches: The first control information comprises the most basic control information (e.g. corresponding to a MIB) [0020-0021], whereas the second control information is the remaining control information needed to establish properly the transmission parameters for subsequent transmissions (e.g. corresponding to an SIB, or RMSI) [0020-0021]).
such that a complex transport format of the payload data”, (Chen [0117] teaches: AMC (adaptive modulation coding) and spatial multiplexing are common mechanism used in a data channel, and used for the second control information of the UEs. Adaptive modulation is more advanced and complex than fixed modulation (requires extra, special hardware and switching circuits), and spatial multiplexing (e.g. channel coding [0118], either in a centralized or distributed manner [0043]) is more advanced and complex than conventional coding [0114]. In other words, AMC and spatial multiplexing equates to complex transport format.
transmitted in a two-stage mechanism via the first and second control information”, (Chen teaches: Fig. 8, illustrates two separate and distinct steps or stages, 802 is first step or stage for first control information received [0051], followed by 803 second step or stage for second control information received [0053]. Fig. 9 depicts operational logical units for first step 903 and second step 904. The first control information (first stage) indicates how to obtain the second control information (position and size of the second control information REs and modulation information, if AMC is used [0041], see also Fig. 5). The second control information (second stage) indicates the transport format for payload data (e.g. corresponding to SIB or RMSI)).
wherein the first control information and the second control information is generated by a second control module and transmitted to the first control module via one or more second communication interfaces communicatively coupled to the second control module (Chen Fig. 7 [0046]: Ref 702, First control information processing unit; Ref 703, Second control information processing unit; Resource Mapping and multiplexing unit Ref 705 associate first and second control information for transmission, provide physical interface to transmission unit)
…
wherein a first number of bits of the first control information is smaller than a second number of bits of the second control information (Chen Fig. 5, REs indicating the first control information transmitted in the control channel area are less than the Res indicating the second control information transmitted later in time, i.e. required less resources/bits for transmission) , wherein the first control information uses a first physical control channel and points to or references the second control information (Chen Fig. 5, the first control information is transmitted in the control channel area.  [0022]: Chen teaches that the contents of the first control information may be indication information, such as a starting position and a size of an occupied resource, of second control information) and 
wherein a first spectral efficiency of the first control information is less than a second spectral efficiency of the second control information (Chen Fig. 5, the first control information RE is scheduled for half the frequency resources for transmitting the second control information, that is, consumes less bandwidth and is therefore less spectral efficient than the transmission of the second control information.)

Chen does not teach a vehicle-to-vehicle communication system: 
An apparatus for a first user equipment disposed within a first transportation vehicle, the apparatus comprising: 
one or more first communication interfaces configured to establish and maintain communication with the mobile communication system; and 
wherein the second control module and the one or more second communication interfaces are disposed within an apparatus of a second user equipment disposed within a second transportation vehicle, 
However, Wang, in the analogous art, teaches communication between a first vehicle to a second vehicle:
An apparatus for a first user equipment disposed within a first transportation vehicle, 
one or more first communication interfaces configured to establish and maintain communication with the mobile communication system; and 
wherein the second control module and the one or more second communication interfaces are disposed within an apparatus of a second user equipment disposed within a second transportation vehicle,   (Wang [0045] Fig. 1 illustrates a vehicle-to-vehicle communication system, where vehicle 101 transmits to vehicle 102 via Sidelink channel, where transmitting apparatus for performing Sidelink communication is within vehicle 101, and receiving apparatus for performing Sidelink communication is within vehicle 102. Fig. 2 [0050-0057]: Receiver 210, Transmitter 220, Transmitting apparatus 200. See Fig. 3 [0058-0064], Fig 5A, [0065-0074]: transmitting apparatus is within vehicle 301/101 and receiving apparatus is within vehicle 102/302. Communication transmissions include PSSCH (Sidelink) and first PSCCH with second control information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Chen in order to extend the details on mobile communication process to improve on using the Sidelink channel for vehicle-to-vehicle communication. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Chen teaches that the first control information may contain MCS (modulation and coding scheme) but not that the modulation formats are different: 
wherein the first modulation format is different from the second modulation format,
However, Ahmad teaches:
wherein the first modulation format is different from the second modulation format (Ahmad [0115-0117], Fig. 15: In this embodiment with transmitting eCFI or enhanced control format indicator (Fig. 15) to the WD 14 (i.e. UE), a dynamic multi-tiered control symbol hierarchy can be instated. The modulation scheme and coding rate can be varied from one control symbol to the next in order to accommodate wireless devices with different degrees of channel quality. [0115], 25:27, Fig. 14: Example shows two control symbols, each with different modulation and/or coding scheme and coding rate for the control channel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ahmad into the method of Chen and in view of Wang in order to improve on the efficiency of the network by supporting a second, higher modulation format for higher throughout, less resource consumption where favorable channel conditions are experienced (Ahmad [0115, 9:11]).

Particularly for claim 3, Chen teaches:
A non-transitory computer readable medium including a computer program having a program code for performing a method for a mobile communication system to receive control information, when the computer program is executed on a computer, a processor, or a programmable hardware component (Chen, [0149], Embodiment may be implemented by a computer program instructing relevant hardware. Such program is stored in a computer-readable storage medium such as a magnetic disc, optical disc or a read-only memory (ROM) (i.e. non-transitory computer readable medium). When the program runs, it may include the processes of the methods in the embodiment (communications network)),

Regarding claims 2, 4 and 9, Chen teaches:
a control module configured to control the one or more network communication interfaces to establish communication … is configured to (Chen [0046-0047], Fig. 7:  The network element or TP/CU 700 depicted in Fig. 7 shows a first control information processing unit 702 and second control information processing unit 703 interfaced to a resource mapping unit 705 that can process the transmission of the first and second control information.): 
 transmit, to a first control module via one or more first communication interfaces of the first apparatus, a first control information transmitted by a second control module via one or more second communication interfaces of the second apparatus, wherein the first control information has a first modulation format, wherein the first control information indicates a second modulation format used to receive a second control information (Chen [0039], Fig. 6, Step 602: Transmit first control of each UE group to the UEs in the cell in a control channel area where the first control information includes indication of second control information of each UE group. [0041]: If Adaptive Modulation and Coding (AMC) is used for the second control information on the data channel, then Modulation and Coding Scheme (MCS) indication information and the like of the second control information of each UE group may be further obtained according to the first control information.); and 
transmit the second control information using the modulation format indicated by the first control information (Chen [0044], Fig 6, Step 604: Transmit the second control information to the UEs in the cell on the data channel.).
wherein the second control information is transmitted subsequent to transmitting the first control information (Chen Fig. 6, [0037-0045]: Step 602 first control information transmission is followed by Step 604 second control information transmission), 
wherein the second control information comprises information related to a transmission format of payload data (Chen [0019-0023] teaches: The first control information comprises the most basic control information (e.g. corresponding to a MIB) [0020-0021], whereas the second control information is the remaining control information needed to establish properly the transmission parameters for subsequent transmissions (e.g. corresponding to an SIB, or RMSI) [0020-0021]).
such that a complex transport format of the payload data”, (Chen [0117] teaches: AMC (adaptive modulation coding) and spatial multiplexing are common mechanism used in a data channel, and used for the second control information of the UEs. Adaptive modulation is more advanced and complex than fixed modulation (requires extra, special hardware and switching circuits), and spatial multiplexing (e.g. channel coding [0118], either in a centralized or distributed manner [0043]) is more advanced and complex than conventional coding [0114]. In other words, AMC and spatial multiplexing equates to complex transport format.)
transmitted in a two-stage mechanism via the first and second control information”, (Chen Fig. 8: illustrates two separate and distinct steps or stages, 802 is first step or stage for first control information received [0051], followed by 803 second step or stage for second control information received [0053]. Fig. 9 depicts operational, logical units for first step 903 and second step 904. The first control information (first stage) indicates how to obtain the second control information (position and size of the second control information REs and modulation information, if AMC is used [0041], see also Fig. 5). The second control information (second stage) indicates the transport format for payload data (e.g. corresponding to SIB or RMSI)).
…
wherein a first number of bits of the first control information is smaller than a second number of bits of the second control information (Chen Fig. 5, REs indicating the first control information transmitted in the control channel area are less than the REs indicating the second control information transmitted later in time, i.e. required less resources/bits for transmission), wherein the first control information uses a first physical control channel and points to or references the second control information (Chen Fig. 5, the first control information is transmitted in the control channel area.  [0022]: Chen teaches that the contents of the first control information may be indication information, such as a starting position and a size of an occupied resource, of second control information) and 
wherein a first spectral efficiency of the first control information is less than a second spectral efficiency of the second control information (Chen, Fig. 5, the first control information RE is scheduled for half the frequency resources for transmitting the second control information, that is, consumes less bandwidth and is therefore less spectral efficient than the transmission of the second control information.)

Chen does not teach a vehicle-to-vehicle communication system: 
An apparatus for a network component of a mobile communication system, the apparatus comprising: 
one or more interfaces to communicate in the mobile communication system; and
a first apparatus of a first user equipment disposed within a first transportation vehicle and a second apparatus of a second user equipment disposed within a second transportation vehicle
However, Wang, in the analogous art, teaches communication between a first vehicle to a second vehicle:
An apparatus for a network component of a mobile communication system, the apparatus comprising: 
one or more interfaces to communicate in the mobile communication system; and
a first apparatus of a first user equipment disposed within a first transportation vehicle and a second apparatus of a second user equipment disposed within a second transportation vehicle (Wang [0045] Fig. 1 illustrates a vehicle-to-vehicle communication system, where vehicle 101 transmits to vehicle 102 via Sidelink channel, where transmitting apparatus for performing Sidelink communication is within vehicle 101, and receiving apparatus for performing Sidelink communication is within vehicle 102. Fig. 2 [0050-0057]: Receiver 210, Transmitter 220, Transmitting apparatus 200. See Fig. 3 [0058-0064], Fig 5A, [0065-0074]: transmitting apparatus is within vehicle 301/101 and receiving apparatus is within vehicle 102/302. Communication transmissions include PSSCH (Sidelink) and first PSCCH with second control information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Chen in order to extend the details on mobile communication process to improve on using the Sidelink channel for vehicle-to-vehicle communication. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Chen teaches that the first control information may contain MCS (modulation and coding scheme) but not that the modulation formats are different: 
wherein the first modulation format is different from the second modulation format,
However, Ahmad teaches:
wherein the first modulation format is different from the second modulation format (Ahmad [0115-0117], Fig. 15: In this embodiment with transmitting eCFI or enhanced control format indicator (Fig. 15) to the WD 14 (i.e. UE), a dynamic multi-tiered control symbol hierarchy can be instated. The modulation scheme and coding rate can be varied from one control symbol to the next in order to accommodate wireless devices with different degrees of channel quality. [0115], 25:27, Fig. 14: Example shows two control symbols, each with different modulation and/or coding scheme and coding rate for the control channel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ahmad into the method of Chen and in view of Wang in order to improve on the efficiency of the network by supporting a second, higher modulation format for higher throughout, less resource consumption where favorable channel conditions are experienced (Ahmad [0115, 9:11]).

Particularly for claim 4, Chen teaches
A non-transitory computer readable medium including a computer program having a program code for performing a method for a network component of a mobile communication system to signal control information to user equipment, when the computer program is executed on a computer, a processor, or a programmable hardware component (Chen, [0149], Embodiment may be implemented by a computer program instructing relevant hardware. Such program is stored in a computer-readable storage medium such as a magnetic disc, optical disc or a read-only memory (ROM) (i.e. non-transitory computer readable medium). When the program runs, it may include the processes of the methods in the embodiment (communications network)),

Regarding claims 6 and 10, Chen teaches:
The method of claim 5, wherein the first control information indicates a coding scheme (Chen [0051], Fig. 8: Step 802 – The UE demodulates (demodulates assumes receiving the signal beforehand) first control information of each UE group in a control channel area, and obtain according to the first control information, indication information of a second control information of each UE group; [0053]: If Adaptive Modulation and Coding (AMC) is used for the second control information on the data channel, then Modulation and Coding Scheme (MCS) indication information and the like of the second control information of each UE group may be further obtained according to the first control information).

Regarding claims 7 and 13, Chen teaches:
The method of claim 5, wherein the first control information points to or references predefined radio resources and predefined modulation format (Chen [0034], Fig. 5: the first control information of a UE group is transmitted in a control channel area (i.e. predefined); [0051]: Step 802 The UE demodulates first control information of each UE group in a control channel area. [0022]: Chen teaches that the contents of the first control information may be indication information, such as a starting position and a size of an occupied resource, of second control information) for receiving the second control information.

Regarding claim 12, Chen teaches:
The method of claim 9, wherein the second control information comprises information related to downlink transmission (Chen, [0022]: The control information may be an indication of downlink transmission for the UE after scheduling is performed, and may also be an uplink grant (UL grant) for the UE, for example, power control information).

Regarding claim 14, Chen does not teach:
The method of claim 9, further comprising configuring a set of transport formats with different modulations for the second control information, wherein the first control information comprises a reference to one of the transport formats of the set.  
However, Ahmad teaches:
The method of claim 9, further comprising configuring a set of transport formats with different modulations for the second control information, wherein the first control information comprises a reference to one of the transport formats of the set.  (Ahmad [0115]: In this embodiment with transmitting eCFI or enhanced control format indicator (Fig. 15) to the WD 14 (i.e. UE), a dynamic multi-tiered control symbol hierarchy can be instated. The modulation scheme and coding rate can be varied from one control symbol to the next in order to accommodate wireless devices with different degrees of channel quality… [0115], 25:27, Fig. 14: Example shows two control symbols, each with different modulation and/or coding scheme and coding rate for the control channel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ahmad into the method of Chen in order to improve on the efficiency of the network by supporting a second, higher modulation format for higher throughout, less resource consumption where favorable channel conditions are experienced (Ahmad [0115, 9:11]).

Regarding claim 15, Chen does not teach:
The method of claim 9, further comprising adapting the modulation format of the second control information based on radio conditions of the user equipment.
However, Ahmad teaches:
The method of claim 9, further comprising adapting the modulation format of the second control information based on radio conditions of the user equipment.  (Ahmad [0115]: In this embodiment with transmitting eCFI or enhanced control format indicator (Fig. 15) to the WD 14 (i.e. UE), a dynamic multi-tiered control symbol hierarchy can be instated. The modulation scheme and coding rate can be varied from one control symbol to the next in order to accommodate wireless devices with different degrees of channel quality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ahmad into the method of Chen in order to improve on the efficiency of the network by supporting a second, higher modulation format for higher throughout, less resource consumption where favorable channel conditions are experienced (Ahmad [0115, 9:11] and for supporting newer devices that have such capabilities, beyond legacy devices that may only have a low modulation rate, by default (Ahmad [0111, 27:29).
Regarding claims 16, 18, 20 and 22, Chen teaches:
The apparatus of claim 1, wherein the first control information indicates one of a plurality of transport formats, wherein each transport format corresponds to a different one of a plurality of modulations configured for the second control information. (Chen [0117]: AMC (adaptive Modulation and Coding) and spatial multiplexing are common mechanisms used in a data channel…are used for second control information of the UEs of a UE group. [0053]: If Adaptive Modulation and Coding (AMC) is used for the second control information on the data channel, then Modulation and Coding Scheme (MCS) indication information and the like of the second control information of each UE group may be further obtained according to the first control information.)

Regarding claims 17, 19, 21 and 23, Chen does not teach:
The apparatus of claim 1, wherein the second modulation format of the second control information is based on radio conditions of the first user equipment.
However, Wang teaches choosing between TDM or FDM method for transmission:
the second modulation format of the second control information is based on radio conditions of the first user equipment (Wang, Fig. 6 [0087-0092]: Wang teaches four combination of TDM and FDM multiplexing for the two control information transmissions, with associated radio capabilities needed to perform TDM versus FDM multiplexing, as well as modulation (per MCS information decoded) adjustments.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Chen in order to expand the options for control and data transmission between two vehicles, to accommodate a larger variety of new and legacy equipment that would enable V2V communications, that is increase the size of the market. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461